Citation Nr: 0725884	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left knee sprain.

2.  Entitlement to an effective date earlier than August 21, 
2003, for the grant of service connection for left knee 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1962 to 
April 1966.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision, in which the RO, 
inter alia, granted the veteran service connection for left 
knee sprain and assigned a 10 percent rating, effective 
August 21, 2003.  In July 2004, the veteran filed a notice of 
disagreement (NOD) regarding the assigned 10 percent rating, 
and the RO issued a statement of the case (SOC) in April 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2005.

In the veteran's May 2005 substantive appeal, he also 
disagreed with the effective date of the grant of service 
connection for left knee sprain.  In March 2006, the RO 
issued an SOC pertaining to this issue and the veteran filed 
a substantive appeal (via a VA Form 9) in April 2006.

In the April 2007 Brief, the veteran's representative argued 
that the veteran was entitled to a rating in excess of 10 
percent for his left knee sprain.  As will be explained 
below, this claim is not currently in appellate status; 
hence, the matter is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an earlier effective date for the 
grant of service connection for left knee sprain has been 
accomplished.

2.  On August 21, 2003, the RO received the veteran's initial 
claim for service connection for left knee sprain.

3.  The record contains no statement or communication from 
the veteran or his representative, prior to August 21, 2003, 
that constitutes a pending claim for service connection for 
left knee sprain.

4.  The veteran in this case served on active duty from 
January 1962 to April 1966.

5.  On April 25, 2006, prior to the promulgation of a 
decision in the appeal, VA received notification from the 
appellant that a withdrawal of the appeal for an initial 
rating in excess of 10 percent for left knee sprain is 
requested.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than August 21, 
2003, for the grant of service connection for left knee 
sprain is without legal merit.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In the present appeal, the March 2006 SOC set forth the 
provisions of 38 C.F.R. § 3.400 and explained the criteria 
governing effective dates for direct service connection.  
Moreover, the veteran and his representative have been 
afforded the opportunity to present evidence and argument 
with respect to the claim for an earlier effective date.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

II.  Earlier Effective Date

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the veteran filed an initial claim 
for service connection for injury to the left leg on August 
21, 2003.  Subsequently, the RO granted service connection 
for left knee sprain, effective August 21, 2003.  The 
effective date of the grant of service connection for left 
knee sprain was based on the date of receipt of the veteran's 
initial claim for the benefit.  

The veteran has requested retroactive benefits to the date of 
discharge from service for the grant of service connection 
for left knee sprain on the basis that when he was discharged 
from service, he was forced to sign a waiver stating that he 
would not seek benefits for his left leg disability.  
Therefore, he argues that he did not file a claim at the time 
of discharge and claims that he was denied his rights to file 
a claim at that time.  

However, the Board finds that there was no pending claim for 
service connection for left knee sprain prior to August 21, 
2003.  In this regard, there is no documentation in the 
claims file prior to August 21, 2003 that can be construed as 
a claim for service-connected benefits for a left knee 
sprain, neither has the veteran alleged that he submitted a 
claim for service connection for a left knee sprain prior to 
August 21, 2003.

Regarding the veteran's argument that he was forced to sign a 
statement waiving his rights to file a claim for service 
connection for the left knee sprain, review of the service 
medical records reveals that a Medical Board finding of 
January 1966 found that the veteran was unfit for service 
until the veteran underwent repair of a left lateral meniscus 
tear.  The veteran submitted a statement of rebuttal to the 
Medical Board findings and stated that he did not desire the 
surgery but realized that his refusal of the surgery might be 
considered to be due to his own misconduct and the disability 
might be considered to have not occurred in the line of duty.  
The veteran was then discharged from service due to physical 
disability.  In a January 1966 letter to his U.S. 
Representative, the veteran stated that the service would let 
him be discharged on his original discharge date if he signed 
a waiver stating that he could not hold the Marine Corps 
responsible for any claims regarding his left leg after he 
was discharged.  Although the veteran alleged in his letter 
to the Congressman that he was to sign a waiver, there is no 
such waiver in the veteran's claims file.

Regardless of whether the veteran signed a waiver that he 
would not file a claim for service connection if he was 
discharged from the military, the Board emphasizes that the 
applicable law and regulations clearly make it the veteran's 
responsibility to initiate a claim for service connection 
with VA if he seeks that benefit.  While VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  In this case, the first 
document that can clearly be construed as a claim for the 
benefits sought was filed on August 21, 2003.

Inasmuch as there was no pending claim for service connection 
for left knee sprain prior to August 21, 2003, there is no 
legal basis for granting service connection for left knee 
sprain prior to this date.  Rather, the governing legal 
authority makes clear that, under these circumstances, the 
effective date can be no earlier than that assigned.  See 38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. §§ 3.114, 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for left knee sprain earlier than August 
21, 2003, is assignable, the claim for an earlier effective 
date for the grant of service connection for left knee sprain 
must be denied.  Where, as here, the law and not the evidence 
is dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

III.  Dismissal of Claim for a Higher n Initial Rating

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In the April 
2006 substantive appeal for the claim for an earlier 
effective date for the grant of service connection for a left 
knee sprain, the appellant withdrew from appeal the claim for 
an initial rating in excess of 10 percent for left knee 
sprain; hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to that 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it must be dismissed.




ORDER

An effective date earlier than August 21, 2003, for the grant 
of service connection for left knee sprain is denied.

The appeal for an initial rating in excess of 10 percent for 
left knee sprain is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


